DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest related prior art to the Applicant’s claimed invention is Jumpertz (U.S. 2019/0043364 A1).  Jumpertz discloses a system for requesting and granting priority between vehicles traveling on the roadway (see Jumpertz, Paragraph [0061]).  The system accomplishes this by allowing a user of a vehicle to request priority to another vehicle via a renumeration offer, or the system determines priority based on the number of passengers or the type of vehicle requesting priority (see Jumpertz, Paragraph [0069]).  As per the renumeration offer, the system credits the impeding vehicle if the renumeration offer was accepted and the requesting vehicle was given priority (see Jumpertz, Paragraph [0074]) and records of priority events are stored (see Jumpertz, Paragraph [0092]).  Jumpertz, however, does not teach that the lower priority vehicle has its priority increased as a function of yielding to the higher priority vehicles a predetermined number of times, as is currently amended.  Instead, for each instance that a requesting vehicle requests priority, the system negotiates the necessary renumeration offer needed to allow for the priority (see Jumpertz, Paragraph [0071]).  Therefore, it would not have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Jumpertz to increase a vehicle’s priority automatically and without renumeration, because such a modification would change the principal operation of the system in Jumpertz.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683